Case 4:19-cv-00180-ALM-KPJ Document 57-2 Filed 07/09/19 Page 1 of 4 PageID #: 1057




                    EXHIBIT A
Case 4:19-cv-00180-ALM-KPJ Document 57-2 Filed 07/09/19 Page 2 of 4 PageID #: 1058


   From:           txedCM@txed.uscourts.gov
   To:             txedcmcc@txed.uscourts.gov
   Subject:        Activity in Case 4:19-cv-00180-ALM-KPJ Butowsky v. Gottlieb et al Motion to Dismiss
   Date:           Friday, June 21, 2019 6:34:56 PM




   This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
   RESPOND to this e-mail because the mail box is unattended.
   ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
   policy permits attorneys of record and parties in a case (including pro se litigants) to
   receive one free electronic copy of all documents filed electronically, if receipt is required
   by law or directed by the filer. PACER access fees apply to all other users. To avoid later
   charges, download a copy of each document during this first viewing. However, if the
   referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                 U.S. District Court

                                     Eastern District of TEXAS [LIVE]

   Notice of Electronic Filing

   The following transaction was entered by Skiermont, Paul on 6/21/2019 at 6:33 PM CDT and
   filed on 6/21/2019
   Case Name:           Butowsky v. Gottlieb et al
   Case Number:         4:19-cv-00180-ALM-KPJ
   Filer:               Boies Schiller Flexner LLP
                        Michael Gottlieb
                        Meryl Governski
   Document Number: 41

   Docket Text:
   MOTION to Dismiss by Boies Schiller Flexner LLP, Michael Gottlieb, Meryl
   Governski. Responses due by 7/8/2019 (Attachments: # (1) Declaration of Paul
   Skiermont, # (2) Exhibit A, # (3) Exhibit B, # (4) Exhibit C, # (5) Exhibit D, # (6)
   Exhibit E, # (7) Exhibit F, # (8) Exhibit G, # (9) Exhibit H, # (10) Text of Proposed
   Order)(Skiermont, Paul)


   4:19-cv-00180-ALM-KPJ Notice has been electronically mailed to:

   Alison Holladay Moore amoore@thompsoncoe.com, dward@thompsoncoe.com,
   tannis@thompsoncoe.com, vdemianiw@thompsoncoe.com

   Andrew Baxter Ryan         andy@ryanlawpartners.com, andy.baxter.ryan@gmail.com

   Christopher Michael Hodge chodge@skiermontderby.com,
   christopher.m.hodge@gmail.com

   David E McCraw        mccraw@nytimes.com, mccrawnyt@verizon.net
Case 4:19-cv-00180-ALM-KPJ Document 57-2 Filed 07/09/19 Page 3 of 4 PageID #: 1059


   Jamison Meadville Joiner      jjoiner@jw.com, ksparks@jw.com

   Marc A Fuller    mfuller@velaw.com

   Megan Marie Coker      megancoker@velaw.com, coker.megan@gmail.com

   Paul Joseph Skiermont pskiermont@skiermontderby.com, cbridwell@skiermontderby.com,
   kkreymer@skiermontderby.com

   Robert Joseph Giglio , Jr    rj@ryanlawpartners.com, RobertJGiglio@gmail.com

   Robert Parke Latham     blatham@jw.com, cbivins@jw.com

   Thomas S Leatherbury        tleatherbury@velaw.com, vgreen@velaw.com

   Ty Odell Clevenger     tyclevenger@yahoo.com, tyclevenger@gmail.com

   4:19-cv-00180-ALM-KPJ Notice will not be electronically mailed to:

   The following document(s) are associated with this transaction:

   Document description:Main Document
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   0] [2ae20213b68a199c563083620c7a4610faf0a87a54aa3aee4bf344ea031485aaa5
   b666c8273d67aa4b79e033a52b20547886b19eb8798facc4de85da5944f18c]]
   Document description: Declaration of Paul Skiermont
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   1] [2633f75adef4d134111af22a609f598d67e5caf568dfcfc160fc0ff32811452b55
   0b73f9b70fb7d826ed3c059db0bbd47cadd067b7fb52db2e4fb7cdf4375c06]]
   Document description:Exhibit A
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   2] [0faff547fb1e343798866cc373dc6a295ce7b15be343840843f821958bd2cb63ad
   22e833bd07d34125b6a6c448e43131abb7869753a050b3a5994b899188458f]]
   Document description:Exhibit B
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   3] [b4c45e1535ec6921ce89128ea86c5d346b2e530b895523a31984a35005d6a457b8
   886075d0ae9280ae726adf1f5ac6a4ef669d9992d834f038b494f8117a7565]]
   Document description:Exhibit C
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   4] [b6eaf876c966f5b0dfe6d5ff93bdd6f8194aacda1bea65fa5a3bd543918ec810f2
Case 4:19-cv-00180-ALM-KPJ Document 57-2 Filed 07/09/19 Page 4 of 4 PageID #: 1060


   a03c996d829799c52e41b787069afa5240b7e7dc5e85093bacf25d8baf39aa]]
   Document description:Exhibit D
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   5] [b169abef6a7ae559cf68f20b289fe98bec7dec3d44baa631e2e71b5ba7526af9a9
   86a0ac1516d4d4b19004975f6311d7b7d32efa2121298b61a45913e1410014]]
   Document description:Exhibit E
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   6] [192c38e294992278e2a2c65b2790163e7afbffee6bc92c1ed787b4bd4879a07e40
   d7e3c4991fc1539cb8560c9f229060336167662b401bde7c98570fa102e115]]
   Document description:Exhibit F
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   7] [70cfe2e9fd0121a377f95fb2c649254834512dea56fb927ce8ee1b767aec3b89ba
   8f5c4b53dce9cbdcc88c0c8f73f0bdb6fc71a482aa6e1f916d54fcbed634f3]]
   Document description:Exhibit G
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   8] [4f3bf6fb1be6bf0695d538aa82860aa3617b0527a37edfe8b9d0d30a1c4f8c118b
   de8abff5724fbc51d41113d46f1b484d446b3fb1e15bb2f4142d9d8f0ef9a0]]
   Document description:Exhibit H
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   9] [728c9361bd4514b65ed4f364712e03e872ef5c57e05917633abf982b5abc9ad257
   634b4ab1559f40a260e49f92932f29f192f5f83b8caa193d38872c6ce5da7b]]
   Document description:Text of Proposed Order
   Original filename:n/a
   Electronic document Stamp:
   [STAMP dcecfStamp_ID=1041545818 [Date=6/21/2019] [FileNumber=11969822-
   10] [70f2b8351ad5c85fd57e8c557fa54d54295ff1301b265b0611d7bcd2eaf00c9b5
   b5e66c4db1feea777dbc3d24d532fe662cbec90a8ac04acc0379c65ffcf677b]]
